Title: To Alexander Hamilton from John Fenno, 9 November 1793
From: Fenno, John
To: Hamilton, Alexander



Phila. Nov. 9. 1793
Sir,

After struggling for four years & an half with a complication of difficulties in supporting my publication, difficulties which no industrious person has perhaps been called to encounter since the organization of the general Government, I am reduced to a situation so embarrassed, as incapacitates me from printing another paper, without the aid of a considerable Loan. The Types, which I informed you, I had wrote for are arrived—they amount to upwards of 500 Dollars. Debts, which I cannot any longer procrastinate payment of amount to 1000. It will require 500 to procure the necessary Stock of paper &c to recommence business. A Loan of Two Thousand Dollars therefore would relieve me & not only so but place me in a situation which would supercede probably the necessity of any future application of a similar kind. By the above statement you will perceive that matters are not altered for the better since the time I submitted a schedule of my Debts & Credits to you—which was last Spring. Tho I have incessantly importuned my distant Subscribers & agents to make payment, since the 18 Septr. I have recd. only 35¼ dollars—tho’ accounts to the amount of 1500 Dols. have been forwarded during the period that has elapsed since. I therefore conclude that tho I have more than 4000 dols. due, there is no dependance to be placed on a fund so wretchedly precarious.
I have reserved myself to renew my business—several eligible births have been attainable in the Bank of the United States—these are now filled. There are yet some vacancies in the Bank of Pennsylvania. Mr Fox is about leaving the Office of Cashier & the place of First Accountant is to be filled. I wish Sir, for your Counsel & Advice. If the plan you suggested some time since of a Subscription can be carried into effect—or if a Loan can [be] made—all may be well. If not—my career as a printer is closed.
Four Years & an half of my Life is gone for nothing; & worse, (for I have a Debt of 2500 Dols. on my Shoulders) if at this crisis, the hand of benevolence & patriotism is not extended.
Of the use of the word patriotism, no man can judge with so much propriety as yourself—for no man is so well acquainted with the Springs & motives of my conduct. Wishing Sir, that your health may be firmly reestablished—and apologizing for this intrusion, which nothing but the urgency of the Case can justify at this Crisis
I am Sir, most respectfully   Your ever devoted & most humble Servant

John Fenno

